WOODLEY, Commissioner.
Relator was adjudged to be in contempt of court in connection with a child custody matter and remanded to jail for 10 days.
After having been imprisoned for three days, she sought and obtained leave to file in this court her application for habeas corpus to secure her release.
Leave was granted upon the allegation that the punishment assessed was in excess of the maximum provided for a single act of contempt under Art. 1911, R.C.S. and relator was admitted to bail.
It now appears that the order adjudging relator to be in contempt of court has been modified, and the punishment fixed at three days in jail. The modified order further recites that relator has purged herself of the contempt by virtue of having been imprisoned for three days.
The question raised is therefore moot, and the application for habeas corpus is dismissed.
Opinion approved by the court.